

117 HR 3831 IH: Seniors Securing Access to Vital and Essential Prescription Drugs Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3831IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mrs. Lee of Nevada (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for certain rules regarding the treatment of eligible retirement plans in determining the eligibility of individuals for premium and cost-sharing subsidies under part D of the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Seniors Securing Access to Vital and Essential Prescription Drugs Act. 2.Providing for certain rules regarding the treatment of eligible retirement plans in determining the eligibility of individuals for premium and cost-sharing subsidies under part D of the Medicare program(a)In generalSection 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended—(1)in subparagraph (A)(iii), by striking subparagraph (D) and inserting subparagraph (D)(i);(2)in subparagraph (C)(i), by striking except that support and maintenance furnished in kind shall not be counted as income; and and insertingexcept that—(I)support and maintenance furnished in kind shall not be counted as income; and(II)any distribution or withdrawal from an eligible retirement plan (as defined in subparagraph (B) of section 402(c)(8) of the Internal Revenue Code of 1986, but excluding any defined benefit plan described in clause (iv) or (v) of such subparagraph and any qualified trust (as defined in subparagraph (A) of such section) which is part of such a defined benefit plan) shall not be counted as income; and;(3)in subparagraph (D)—(A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving the margin of each such subclause, as so redesignated, 2 ems to the right;(B)by striking The resources requirement and inserting the following:(i)In generalThe resources requirement;(C)by striking subject to the life insurance policy exclusion and inserting , subject to the exclusions;(D)by aligning the margin of the flush sentence at the end with the margin of clause (i), as added by subparagraph (B); and(E)by adding at the end the following:(ii)Application of resource standard with respect to certain beneficiariesIn applying the resources requirement of this subparagraph under section 1905(p)(1)(C), such requirement shall be applied without regard to the exclusions provided under subparagraph (G).;(4)in subparagraph (E), by striking subject to the life insurance policy exclusion and inserting , subject to the exclusions; and(5)in subparagraph (G)—(A)in the subparagraph heading, by striking Life insurance policy exclusion and inserting Resource exclusions; and(B)by striking for purposes of subparagraphs (D) and (E) no part of the value of any life insurance policy shall be taken into account. and insertingfor purposes of subparagraphs (D)(i) and (E), the following exclusions shall apply:(i)Life insurance policyNo part of the value of any life insurance policy shall be taken into account.(ii)Eligible retirement planNo balance in any eligible retirement plan (as described in subparagraph (C)(i)(II)) shall be taken into account..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2024.